—In an action for a divorce and ancillary relief, the plaintiff appeals, as limited by her brief, from stated portions of a judgment of the Supreme Court, Nassau County (Bucaria, J.), entered August 29, 1996, which, inter alia, awarded her $800 per week in maintenance for five years, and thereafter $500 per week in maintenance until she reaches the age of 62.
Ordered that the judgment is modified, as a matter of discretion, by deleting the provision thereof awarding $500 per week in maintenance until the plaintiff reaches the age of 62 and *536substituting therefor a provision awarding $500 per week in maintenance until the plaintiff reaches the age of 65; as so modified, the judgment is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the plaintiff’s contentions, an award of lifetime maintenance is not appropriate under these circumstances (see, Liadis v Liadis, 207 AD2d 331; cf., Borra v Borra, 218 AD2d 780). However, an award of maintenance until the age of 65 is appropriate.
The plaintiff’s remaining contentions are without merit. O’Brien, J. P., Santucci, Altman and Friedmann, JJ., concur.